internal_revenue_service national_office technical_advice_memorandum date number release date index nos and control no tam-104767-99 cc ita b5 taxpayer’s name taxpayer’s address taxpayer’s id no years involved legend business x date a year ab ab partnership date bb date b date c date d date de date e date f month and year f month and year g month and year h date i year i year j a b c d e f g h i j k l m n o p q r s t u v w x y z aa issues does sec_1032 of the internal_revenue_code bar a corporation that issues its stock to bondholders and unsecured trade creditors in satisfaction of their claims against the corporation from deducting any premium if an expense was paid_or_incurred by taxpayer as a result of the cla sec_5 creditors exchanging their debt holdings in taxpayer for newly issued stock in the reorganized taxpayer in years subsequent to the bankruptcy court’s discharge of taxpayer’s entire liability to the cla sec_5 creditors was taxpayer’s deduction for such expenses limited by sec_382 was the exchange with holders of taxpayer’s debentures of class b common_stock in the reorganized taxpayer a payment by taxpayer of a deductible_interest expense under sec_163 of the code if at the time of the exchange the value of taxpayer’s class b common_stock exchanged by the debenture holders exceeded the value of the debt given up does revrul_68_170 1968_1_cb_71 prevent an interest_expense_deduction by taxpayer was the premium paid to other non-debenture holder creditors deductible under sec_162 or sec_163 if an expense was paid_or_incurred by taxpayer under either sec_162 or sec_163 as a result of the cla sec_5 creditors exchanging their debt holdings in taxpayer for newly the premium is the difference between the allowed claim for the amount owed prior to the filing of the bankruptcy petition and the value of the stock transferred in satisfaction of the claim the issues addressed in this memorandum arise only in the event that the value of the class b common_stock exceeds the value of the debt given up as an accrual basis taxpayer it is assumed that taxpayer deducted amounts that had accrued prior to the bankruptcy filing issued stock in the reorganized taxpayer when was a deduction for the expense properly accruable if an expense was paid_or_incurred by taxpayer upon its discharge of its liability to the cla sec_5 creditors what was the amount actually paid_by taxpayer to terminate its liability conclusions sec_1032 does not bar taxpayer from taking deductions for payments of the premium to the creditors that are otherwise deductible under the code when a corporation does not have a net_unrealized_built-in_loss sec_382 is inapplicable since in the instant case taxpayer has a net_unrealized_built-in_gain sec_382 does not limit the use of deductions for the premium to the extent that the value of taxpayer’s class b common_stock given in the exchange exceeded the value of the debentures that were received the excess or premium constituted a payment of interest_expense deductible under sec_163 of the code unless deductibility is disallowed in whole or in part by application of some other provision such as sec_249 revrul_68_170 does not prevent an interest_expense_deduction by taxpayer of the premium of the class b common_stock over the value of the debt represented by the exchanged debentures the premiums_paid on cla sec_5 claims other than taxpayer’s debentures constitute deductible expenses under either sec_162 or sec_163 although the timing of the deduction of these amounts depends on the facts and circumstances of the given claim accrual of any expense arising from the exchange of a cla sec_5 creditor’s claim for newly issued class b common_stock is proper no earlier than the date of transfer of the class b common_stock to the creditor the amount of deductible expense that taxpayer may accrue incident to the transfer of class b common_stock is generally the amount by which the fair_market_value of the total amount of stock transferred to a creditor as of the day of transfer as indicated by its price at the close of the trade day exceeds the amount of the allowed claim however a different method of valuation may be required if particular facts and circumstances affecting trade prices warrant the use of a different method on any given trade day facts taxpayer an entity engaged in business x operated unprofitably on date a the petition date taxpayer filed a voluntary petition to reorganize under chapter of the bankruptcy code for about aa years through the entire bankruptcy period it continued operations as a debtor in possession as defined in sec_1101 of the bankruptcy code after taxpayer filed its petition the bankruptcy court established a committee of unsecured creditors of taxpayer the creditors’ committee and a committee of the common stockholders of taxpayer the equity committee late in year ab as a result of negotiations involving both committees taxpayer established an investor bidding process with the approval of the bankruptcy court the purpose of this action was to promote an environment in which proponents of various proposals for reorganizing taxpayer could compete for approval of the creditors and equity holders on date bb taxpayer’s board_of directors chose a proposal submitted by ab partnership although the creditors’ committee originally supported a different proposal following negotiations it accepted ab partnership’s proposal this proposal became the basis for the plan_of_reorganization the plan the bankruptcy court approved the plan on date b the plan was approved by both creditors and stockholders on date c and confirmed by the bankruptcy court on date d the confirmation date taxpayer successfully emerged from bankruptcy protection on date e the effective date of the plan the effective date the plan itself had four major components an infusion of fresh capital in the amount of dollar_figurec by ab partnership in exchange for a new stock consisting of class a common_stock and class b common_stock and stock warrants of taxpayer as a reorganized entity and b senior unsecured debt of taxpayer a restructuring of lease obligations and put agreements the cancellation of the previously issued and outstanding equity interests in exchange for the issuance of new common_stock on the effective date and the exchange of old debt for new equity in the form of newly issued class b common_stock in regard to the latter item the plan required the new issuance of stock in the amount of a shares with b shares of the new class b common_stock the distribution stock earmarked for the cla sec_5 creditors in full satisfaction of their claims this portion represented approximately z of the common equity of the newly reorganized taxpayer creditors in this class include holders of convertible in evaluating the plan taxpayer considered the alternative of liquidation under chapter of the bankruptcy code but concluded that the plan in lieu of liquidation significantly enhanced the prospects for recovery for all parties in liquidation only holders of allowed secured claims and possibly the holders of priority administrative claims would receive distributions taxpayer’s analysis showed that holders of general unsecured claims would receive at best a minimal distribution in a chapter liquidation while pre-bankruptcy stockholders stood little chance of recouping any part of their equity_investment the basic difference between class a and class b is that the former carries voting rights of votes per share and the latter only one vote per share also class a stock is not publicly traded subordinated debentures and holders of trade debt on the effective date taxpayer was discharged of all legal obligations to cla sec_5 creditors other than the distributions required under the plan at the time most of the cla sec_5 creditor claims were still in dispute pursuant to the plan taxpayer continued contesting disputed claims taxpayer also turned the distribution stock over to the control of the distribution agent to be held for the benefit of the entire class eventually to be divided between the claimants pro_rata but without any prior determination of the amount to be distributed for any particular claim under the plan allowed claims did not include interest on the amount of the claim from and after the petition date see article of the plan the plan also provided that creditors could elect to receive cash instead of stock an electing creditor would receive cash in the amount of dollar_figured for each share of distribution stock to which the creditor would otherwise be entitled ab partnership agreed to invest an additional_amount of cash up to a maximum of dollar_figuree in taxpayer in exchange for the stock to which the electing creditors would otherwise have been entitled taxpayer used this cash to pay creditors who elected to receive the cash pursuant to this provision of the plan persons holding approximately dollar_figuref total cla sec_5 creditor claims by their election received cash in the aggregate amount of dollar_figureg in lieu of h shares of distribution stock the plan imposed three main duties on the distribution agent maintain the required portion of the distribution stock in reserve make distributions to creditor sec_4 taxpayer had issued series of publicly-traded unsecured bonds i convertible subordinated debentures due approximate principal balance outstanding of dollar_figureo as of the petition date ii convertible subordinated debentures due approximate principal balance outstanding of dollar_figurep as of the petition date and iii convertible subordinated debentures due approximate principal balance outstanding of dollar_figureq as of the petition date as for the other unsecured claims they were composed mostly of trade payables total allowed cla sec_5 claims were ultimately determined to be dollar_figurek of the allowed cla sec_5 claims approximately dollar_figurer was held by unsecured creditors other than the bondholders ie trade creditors because taxpayer disputed all of its unsecured claims the process of determining and allowing the cla sec_5 claims against taxpayer continued for about aa years after the effective date as a result on the effective date the distribution stock was issued in the name of a distribution agent as trustee for eventual distribution to the cla sec_5 creditors the distribution agent was required to hold a certain amount of the distribution stock in reserve until all cla sec_5 claims were settled the plan provided that the reserve hold sufficient distribution stock for distribution to all creditors holding disputed claims if all disputed claims became allowed claims in their full amounts the reserve was to be terminated only when all disputed claims were resolved the interim distributions were calculated as a ratio of a creditor’s allowed claim to the reserve amount and then multiplied by the number of shares distributed to cla sec_5 creditors the bankruptcy court established the reserve amount which was set initially at dollar_figurei on holding allowed claims subject_to the reserve requirement and hold the distribution stock along with any dividends and cash in trust for the creditors all of these duties were characterized in the plan as ministerial functions in order to avail themselves of the benefits of the plan the debenture holders were required to surrender the certificates representing the debentures these certificates were thereupon canceled under the disclosure statement all such debentures were deemed void canceled and of no further force and effect as of the effective date from that time the holders of the debentures had only such rights to receive distributions as set forth in the plan since virtually every claim was initially disputed by taxpayer the only way for a claim to become an allowed claim was by issuance of a final order of the bankruptcy court or a higher court the distribution provisions of the plan required distributions to be made only for allowed claims after receiving an order from the bankruptcy court that a claim was allowed and obtaining the taxpayer_identification_number of the cla sec_5 creditor holding the claim taxpayer forwarded the information as to the identity of the claimant and the amount of the allowed claim to the distribution agent after calculating the cash or stock_distribution allocable to each claimant the distribution agent mailed checks to the cla sec_5 creditors electing to receive cash and forwarded information as to the identity of the claimants receiving stock and the number of shares each was to receive to taxpayer’s stock agent the stock agent then mailed the stock certificates to the cla sec_5 creditors not electing to receive cash the market_value of taxpayer on the effective date was about dollar_figurel dollar_figurem per share based on the trading price for taxpayer’s stock on the new york stock exchange on the day following the effective date thus the value of the b shares allotted to the cla sec_5 creditors under the plan as of the effective date was dollar_figuren as stated above the claims of this class that were ultimately allowed by the bankruptcy court totaled dollar_figurek although the value of the class b common_stock was volatile and fluctuated substantially after the effective date it appears that most cla sec_5 creditors that did not elect to receive cash in lieu of stock found their economic position with respect to taxpayer improved by receiving stock of a value in excess of the amount of their claims the plan also provided holders of preferred_stock and common_stock certain distribution rights holders of common_stock received the right to purchase up to s date de the court reduced this to dollar_figurej the following year on date f the bankruptcy court issued an order that the final aggregate of allowed claims of cla sec_5 creditors was dollar_figurek this order also terminated the reserve_account according to section of the plan the distribution agent is a trustee for the benefit of the unsecured creditors not electing to receive cash in lieu of stock section provided that as trustee it was required to vote the stock which it held in the same manner and proportion as the other outstanding class b common_stock was voted shares of class b common_stock at the price of dollar_figured per share plus other interests and warrants the exercise price for the warrants was set by the bankruptcy court at dollar_figuret per share in its stipulated order approving compromise of controversy and establishing a binding reserve amount for purposes of distributions to unsecured creditors and an estimated amount of allowed general unsecured claims for purposes of determining the exercise price of new taxpayer warrants holders of preferred_stock received their pro_rata share of dollar_figureu in cash plus the right to purchase at the price of dollar_figured per share their pro_rata share of the lesser_of i v shares of class b common_stock or ii such lesser amount of the shares available for purchase by the holders of common_stock in the same stipulated order the bankruptcy court stated that the computation of the exercise price for the new warrants of taxpayer was -- expressly designed to be set at a level that they become exercisable only after unsecured creditors have realized an imputed recovery not less than of the total allowed amount of their claims taxpayer was an accrual basis calendar-year taxpayer for year i and year j taxpayer claimed a deduction relating to the distributions made to the cla sec_5 creditors in year i taxpayer claimed an interest_expense_deduction for tax purposes only of dollar_figurew in order to calculate the amount received by cla sec_5 creditors in year i taxpayer used a value of dollar_figurex per share for year i the interest_deduction was calculated as the difference between the allowed claim and the value of the shares distributed multiplied by the number of shares distributed in year i or dollar_figurew in order to calculate the interest_deduction for year j taxpayer looked at the market price of the stock at the time of each distribution the deduction was calculated as the difference in value between the plan value per share and the market price per share on the date of distribution multiplied by the number of shares distributed on that date the request for technical_advice concerns the tax treatment by taxpayer of the premium taxpayer’s return position in year i and year j was that the amounts alleged to have been paid to a creditor in excess of that creditor’s claim constituted interest_expense to taxpayer and interest_income to the receiving creditor taxpayer issued forms 1099-int for interest_paid to creditors in year i and year j law analysis issue no sec_1032 provides that a corporation shall recognize no gain_or_loss on by order dated date de the bankruptcy court confirmed the plan and determined the exercise price based upon a compromise between taxpayer ab partnership the creditors’ committee and the equity committee under the plan the exercise price was to be calculated as the estimated amount of the cla sec_5 claims multiplied by and divided by b the receipt of money or other_property in exchange for its stock taxpayer argues that sec_1032 provides an exception to the general_rule that a corporation recognizes gain_or_loss under sec_1001 on the transfer of property in exchange for property or services but does not govern the corporation’s items of income_or_deduction resulting from the transaction taxpayer thus maintains that sec_1032 does not bar deductions for payments of premium to the creditors that are otherwise deductible under the code the agent argues that at least with respect to the bondholders sec_1032 precludes any deduction for premium paid in the form of stock the agent agrees that sec_1032 generally permits deductions for expenses paid in stock but maintains that such deductions are only permissible if the stock payment is economically equivalent to a cash payment in support of this theory the agent cites to 422_f2d_425 ct ct in erie a corporation issued bonds in exchange for outstanding preferred_stock the bonds had a face_amount of dollar_figure and were exchanged on a one-bond-for-one- share basis for preferred_stock that the corporation had issued in an earlier year for dollar_figure per share at the time of the exchange the bonds and preferred_stock were roughly equal in value but worth less than their respective face_amount and par_value of dollar_figure per bond or share the corporation argued that it had issued the bonds at a discount which it could amortize over the life of the bonds the court of claims held that the corporation did not realize amortizable debt discount on the issuance of the bonds and that the issue_price of the bonds was the dollar_figure the corporation originally received for the preferred_stock in reaching this conclusion the court reasoned as follows the amount_paid for the preferred_stock should be considered as the cost of the bonds the bonds were exchanged directly for the stock without additional payment by either side consequently there was no increase or decrease in plaintiff’s capital assets as a result of the exchange in effect we are simply saying that the plaintiff has not been hurt nor has it experienced any loss as a result of the transaction in question erie f 2d pincite the agent urges that erie provides authority for applying sec_1032 to deny a deduction for the premium the agent argues that the payment of the premium in stock is dissimilar to a cash payment at least with respect to the bondholders because taxpayer did not incur a reduction in its assets as a result of exchanging its common_stock for outstanding bonds it is a well-established proposition that sec_1032 does not prevent a corporation from taking a deduction for an otherwise deductible expense that the corporation pays with its own stock even if the stock is transferred in a sec_1032 exchange see eg revrul_62_217 1962_2_cb_59 revrul_69_75 1969_1_cb_52 sec_83 and sec_1_83-6 all permitting deductions for services paid in stock in non-recognition exchanges under sec_1032 73_tc_266 borrower selling stock at discount to lender as part of loan agreement allowed to amortize the amount of discount over the life of the loan as a cost of obtaining the loan revrul_75_348 1975_2_cb_75 corporation pledging to sell shares to charity at a price below fair_market_value could deduct excess of fair_market_value over agreed price as charitable_contribution we have not been able to find any authority for the theory that the non- recognition rule_of sec_1032 disallows a deduction for an otherwise deductible expense under the erie rationale we view the holding in erie as relating to the determination of the issue_price of debt instruments issued by a corporation in exchange for its outstanding_stock before the statutory changes to the original_issue_discount regime enacted in and as subsequently amended accordingly sec_1032 does not bar taxpayer from taking deductions for payments of premium to creditors that are otherwise deductible under the code issue no the agent raised the question of whether any deductions for payments of premium would be limited by sec_382 sec_382 generally provides that any amount properly deductible during the recognition_period within the meaning of sec_382 but which is attributable to periods before an ownership_change shall be treated as a recognized_built-in_loss and thus subject_to limitation under sec_382 and h however sec_382 only applies to limit the use of a post-change deduction in this manner if the corporation has a unrealized built-in_loss nubil within the meaning of sec_382 see sec_382 when a corporation does not have a nubil sec_382 is inapplicable since in the instant case taxpayer has a nubig net_unrealized_built-in_gain sec_382 does not limit the use of deductions for the premium issue no sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness in order for an interest_deduction to be allowed the interest_expense must accrue on bona_fide indebtedness 56_tc_1393 where a debt_instrument is repurchased by an issuer for a price in excess of its adjusted_issue_price as defined in sec_1_1275-1 the excess is deductible as interest for the taxable_year in which the repurchase occurs see sec_1_163-7 and sec_1_163-3 a premium paid for the early retirement of a bond issue represents an additional interest charge for the the fact that the transfers of taxpayer’s stock for the bonds may qualify as tax-free exchanges under sec_368 does not affect the conclusion that the premium can be deductible even though it is paid in stock see eg 40_bta_821 corporation issuing stock in exchange for securities could deduct the amount of stock attributable to interest accrued on the securities use of the bondholder’s money see revrul_70_368 1970_2_cb_40 for purposes of federal_income_tax law the act of filing a bankruptcy petition creates substantial uncertainty as to the allowability of a claim for post-petition_interest accordingly post-petition_interest on pre-petition unsecured debt generally is nondeductible see in re west texas marketing corp 54_f3d_1194 5th cir cert_denied 116_sct_523 an award of post-petition_interest may be allowed however when the bankrupt later proves to be solvent see beverly hills bancorp v hine 752_f2d_1334 9th cir the liability for post-petition_interest generally remains contingent while the debtor is in a title proceeding however there are some recognized limited exceptions to this general_rule including the fact that a final bankruptcy court order including the terms of a confirmed plan may provide otherwise in this case taxpayer’s debentures were surrendered and canceled as of the effective date thus interest did not accrue on the debentures for federal_income_tax purposes after that date to the extent the value of the class b shares exceeded the principal_amount outstanding on taxpayer’s debentures on their termination the premium either represents a payment in lieu of post-petition_interest or a repurchase premium even though the express provisions of the plan did not provide for the payment of post-petition_interest other facts indicate that the payment was made in settlement of post-petition_interest claims under the plan there is a net return to the preferred and common stockholders in the form of cash stock_options and warrant rights generally post-petition_interest on unsecured claims has priority over distributions to the debtor see a of the bankruptcy code in addition the bankruptcy court recognized that the method for computing the exercise price for taxpayer’s warrants was designed so that the warrants became exercisable only after the unsecured creditors realized an imputed recovery_of not less than of the total allowed amount of their claims sec_249 disallows a deduction to an issuing_corporation for any premium paid_or_incurred upon the repurchase of a bond debenture note or certificate or other evidence_of_indebtedness which is convertible into the stock of the issuing_corporation to the extent the repurchase premium exceeds an amount equal to the adjusted_issue_price plus a normal_call_premium on comparable nonconvertible bonds a larger deduction is allowed however if it is demonstrated that the amount of the premium that otherwise would be disallowed as a deduction is attributable to the cost of borrowing and not the conversion feature sec_249 does not disallow an interest_expense_deduction by taxpayer because based upon the representations provided by taxpayer any premium paid_by taxpayer to the holders of taxpayer’s debentures is not attributable to the conversion feature in the debentures therefore if the facts demonstrate that taxpayer’s we have not reviewed the terms of the debentures or in particular any of the terms of the conversion features in the debentures exchange of taxpayer’s debentures for class b common_stock is consistent with the terms of a conversion feature in taxpayer’s debentures sec_249 may disallow the deduction in part or in whole issue no in revrul_68_170 1968_1_cb_71 clarified by revrul_74_127 1974_1_cb_47 a corporation issued convertible debt subject_to a provision that if the holder converted its debt prior to an interest payment_date the holder would lose the interest accruing from the previous quarterly interest payment_date a bondholder converted a bond into common_stock at a time when the value of the stock exceeded the value of the converted bond the service concluded that the issuing_corporation cannot claim an interest_deduction for the difference in values where the terms of the indentures preclude the payment of interest for the accrual_period of the conversion because no interest becomes due or accruable for that period the fact that the stock had a greater value than the bond from which it was converted was irrelevant to the service’s determination of whether the corporation was entitled to a deduction for interest on bonds in the instant case revrul_68_170 does not prevent an interest_expense because the interest_expense arises out of the terms of the plan which terms were specifically recognized and confirmed by the court and was not based upon the mere fact that the stock had a greater value than the unsecured debt from which it was converted issue no under a similar analysis a premium paid on cla sec_5 claims other than taxpayer’s debentures may represent a deductible expense under either sec_162 or sec_163 as with taxpayer’s debentures the expense on the trade creditor claims for federal_income_tax purposes did not necessarily accrue on the effective date the treatment of a premium on a trade creditor's claim is a determination that must be made on a claim- by-claim basisdollar_figure issue no for example one exception to this general determination is required with respect to any excess in the value of shares transferred to a contractor creditor for which there is an on-going contractual arrangement beyond the date of transfer of the stock some of the claims which were duly allowed were for lease payments under leases for assets used in taxpayer’s business some of these leases were simply terminated under the plan and others were modified as to those lease arrangements that continued in modified form after the transfer of class b common_stock if taxpayer paid a premium to such a creditor taxpayer should capitalize such premium and amortize it over the remaining life of the lease revrul_73_176 1973_1_cb_146 and 195_f2d_176 9th cir sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under the accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of a liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that for purposes of this title in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-1 of the regulations provides that in the case of interest economic_performance occurs as the interest cost economically accrues in accordance with relevant provisions of the code for an accrual_method taxpayer a liability must be fixed before it can be accrued a liability does not accrue as long as it remains contingent 291_us_193 in 534_f2d_252 ct_cl the taxpayer sought to deduct payroll_taxes attributable to its obligation to provide employee vacations in the following year it was clear that the taxpayer had an obligation to provide the vacation pay and the taxpayer properly accrued that but it was not clear that it would have to pay the payroll tax if the employee took his vacation after the maximum payroll tax_payments had been made the taxpayer would have no obligation the court noted that liability is measured on an item by item basis rather than as an overall estimate as to the specific issue of payroll tax on the vacation pay the court held that the taxpayer could not demonstrate that it knew in date when a given employee would take a vacation in the court reasoned that the fact of liability must be certain therefore the all_events_test fails of application at this point because the taxpayer could not determine precisely as of the end of the fact of tax_liability on vacation pay earned by each individual employee in the present case as of the effective date taxpayer’s obligation to pay a premium to the holders of disputed claims was not established the amount of stock to be distributed to a creditor was dependent on the success or failure of the holders of disputed claims for example if the claimants were generally successful in asserting their disputed claims after the effective date a lesser amount of stock would have been available for distribution to the creditor if on the other hand these claimants had generally failed the amount available for distribution would have been larger resulting in additional premium even though the amount of each allowed claim remained unchanged the amount of premium is also directly related to the value of the stock distributed the higher the value of the stock at the time a claim is allowed and stock is transferred the greater the likelihood of a premium and the greater the amount of such premium on the other hand the lower the value the less likely the premium since payment was in-kind the determination of the premium could not be made until the liability was determineddollar_figure therefore accrual of any expense arising from the exchange of a cla sec_5 creditor’s claim for more valuable class b common_stock occurred no earlier than the transfer of the stock to the creditor issue no we express no opinion concerning the value of the class b common_stock of the reorganized taxpayer for purposes of determining whether there was a premium and if so how much was paid the valuation of stock is essentially a finding of fact that is more appropriately made in the field generally for federal_income_tax purposes the value of stock on any given day is deemed to be the average exchange price quoted on that day in the stock exchange where it is regularly_traded barring the existence of exceptional facts and circumstances see eg 411_us_546 517_f2d_75 3d cir and 135_f2d_314 2d cir accordingly in the absence of facts and circumstances that render the general_rule inapplicable the amount of deductible expense that taxpayer may accrue incident to the transfer of class b common_stock is the amount if any by which the fair_market_value of the total amount of stock transferred to a creditor exceeds the amount of the allowed claim to the extent that facts found by the revenue_agent indicate that the value of such stock is something other than its average exchange price quoted on its trade day the revenue_agent should adjust the amount of the allowed deduction accordingly a copy of this technical_advice_memorandum should be given to taxpayer sec_6110 of the code provides that a technical_advice_memorandum cannot be used or cited as precedent this analysis assumes that no trust or qualified_settlement_fund was created by the plan
